Citation Nr: 0119335	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  98-14 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty in the military from May 
1965 to September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in June 1998 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which found that new 
and material evidence had not been presented to reopen a 
claim of entitlement to service connection for a low back 
disorder.  The veteran entered notice of disagreement with 
this decision in July 1998; the RO issued a statement of the 
case in August 1998; and the veteran entered a substantive 
appeal, on a VA Form 9, which was received in August 1998.  
On appeal, in a February 2000 decision, the Board determined 
that new and material evidence had been presented to reopen 
the claim for service connection for a low back disorder, 
further found that the claim was well grounded, and remanded 
the claim to the RO for additional development, including a 
VA examination.  That development has been completed, the RO 
has addressed the claim for service connection on the merits 
and issued a supplemental statement of the case, and the case 
has been returned to the Board for continued appellate 
determination. 


FINDINGS OF FACT

1.  All evidence necessary for resolution of the claim for 
service connection for a low back disorder has been obtained.

2.  The veteran did not incur an injury or disease of the low 
back in service, including as a result of a claimed fall from 
a missile platform during service. 

3.  The veteran's low back disability clearly and 
unmistakably preexisted his active service and did not 
increase in severity during service. 


CONCLUSIONS OF LAW

1.  The presumption that the veteran's disorder of the back 
was sound at enlistment is rebutted by clear and unmistakable 
evidence of preexisting disability.  38 U.S.C.A. § 1111 (West 
1991). 

2.  The veteran's preexisting disorder of the low back was 
not aggravated by active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1153 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
examination when such examination may substantiate 
entitlement to the benefits sought, as well as notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  The Board finds that, in this 
veteran's case, the requirements of the Veterans Claims 
Assistance Act of 2000 have been met.  The case was remanded 
to afford the veteran a VA spinal examination, with requested 
medical opinions regarding aggravation in service.  The 
August 2000 supplemental statement of the case informed the 
veteran what must be demonstrated to establish service 
connection, including for a preexisting disability on the 
basis of aggravation in service.  The Board finds that the RO 
has obtained, or made reasonable efforts to obtain, all 
treatment records which might be relevant to the veteran's 
claim, and the veteran has not identified any additional 
treatment records which have not been obtained.  Accordingly, 
no further notice to the veteran or assistance in acquiring 
medical evidence is required by the new statute.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2000). 

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  However, aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

The veteran contends that his preexisting disorder of the low 
back was aggravated by his period of service.  He contends 
that he injured his low back in service in August, September, 
or October 1965 when he fell from a missile platform onto his 
back.  He contends that he has experienced back pain since 
that time. 

At a service entrance examination in February 1965, the 
veteran reported a history of pre-service back injury (pulled 
muscle) in December 1963 when he lifted a box, and that he 
had been treated at a hospital by a private physician.  The 
February 1965 service entrance examination otherwise 
indicated the veteran's spine to be normal.  As a low back 
disorder was not "noted" at the time of active duty service 
entrance in February 1965, the veteran is entitled to the 
presumption of sound condition.  38 U.S.C.A. § 1111.

This presumption is rebutted, however, by clear and 
unmistakable evidence that a low back disorder preexisted his 
period of active duty service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.303.  The medical evidence of record clearly reflects a 
pre-service low back injury in 1962, a history of continuous 
low back pain prior to service, which is essentially 
continuous with unchanged symptomatology in service, no 
credible evidence of low back injury in service, and medical 
opinion evidence that the veteran's low back disorder 
diagnosed in service existed prior to service and was not 
aggravated by service.  

The medical evidence of preexisting low back disability 
includes an October 1965 letter from J. S. Ayers, M.D., which 
reflects that he saw the veteran prior to service on December 
8, 1962 and December 16, 1962 for a lumbosacral and sacro-
iliac sprain.  He wrote that the veteran had been disabled 
for several weeks, and he had not seen the veteran since 
then.  The treatment records from the Sampson County Memorial 
Hospital reflect hospitalization from December 8, 1962 to 
December 16, 1962 for lumbosacral sprain and sacro-iliac 
sprain.  Clinical findings, including based on X-ray 
examination, revealed a slight straightening of the lumbar 
lordosis, considered secondary to muscle spasm, and partial 
sacralization of the transverse processes at L5, bilaterally, 
which was congenital.

Service medical records indicate that while in service the 
veteran underwent numerous evaluations and therapeutic trials 
for a chronic, moderately severe low back syndrome.  On 
October 5, 1965, the veteran reported that he had pulled a 
muscle in the right thigh three years before, which had given 
him trouble ever since.  Physical examination revealed 
subjective pain in the right gluteal area.  On October 19, 
1965, the veteran reported recurrent low back ache "since 
severe low back strain in 1962 (EPTS) aggravated by standing 
guard duty."  Examination at that time noted mild sacro-
iliac stress symptoms, indicated to be low back strain.  An 
October 27, 1965 X-ray report was noted to show a congenital 
anomaly with a spondylolysis of L3 posteriorly, with no 
forward slipping of L3 on L4, a congenital defect (pars 
intraarticularis defect), which was thought to have no 
significance.  A progress note entry of the same date 
indicates that this pars intraarticularis defect of L3 was 
related to low back problems which existed prior to service. 

A physical profile report dated in January 1966 reflects that 
the veteran was placed on profile for chronic low back strain 
secondary to injuries which existed prior to service.  This 
condition was determined to be permanent.  The profile 
restrictions were no stressful use of the back, and no 
prolonged standing or prolonged walking.  The recommendation 
was that the veteran should be separated from service for a 
disabling condition which existed prior to service. 

In February 1966, the veteran was seen for a chronic back 
strain, which resulted in a diagnosis of myositis of the 
lumbar muscles.  At the same time, he was noted to have a 
congenital anomaly of L-3 identified as intra-articularis 
defects.  

A February 1966 memorandum from the Base Profile Officer, a 
service medical doctor, noted that during service the veteran 
had undergone numerous evaluations and therapeutic trials for 
a chronic moderately severe low back syndrome, which 
originated from a pre-service accident in 1962.  The 
statement included that there had been "no incident of 
significant aggravation of this preexisting problem during 
his tour of duty."  

An August 1966 orthopedic consultation in service noted the 
veteran's chief complaint of low back pain, and a history of 
low back pain or ache since 1962 following the lifting of a 
box, 8 days of hospitalization followed by 2 weeks of 
continued bed rest, and continued low back pain since then, 
which radiated to the posterior thighs, and which was 
aggravated by normal activities such as walking or standing.  
In August 1966, X-rays showed a diagnosis of spondylolysis on 
the right, involving the 3rd lumbar vertebra and a 
transitional vertebra of the 5th lumbar vertebra.  Clinical 
examination revealed full range of motion with negative 
neurologics, negative straight leg raising, and negative 
sciatic stretch.  No paravertebral muscle spasm was present, 
and no muscle atrophy was noted.  The diagnostic impression 
was transitional vertebra of the 5th lumbar vertebra and 
spondylolysis of the 3rd lumbar vertebra.  

An August 1966 medical board determined that the veteran's 
diagnosed transitional vertebra of the 5th lumbar vertebra 
and spondylolysis of the 3rd lumbar vertebra existed in 1962 
prior to active duty service, was not incurred in the line of 
duty nor caused by service, and was not aggravated by active 
duty service. 

At the August 1966 service separation examination, the 
veteran indicated that he was in fair health "except for 
back trouble," that he incurred a back injury in December 
1962, and that he had worn a back brace in 1962 and 1963.  
The medical history reported by the veteran did not include a 
low back injury (fall) in service.  The August 1966 service 
separation examination indicated that the veteran was being 
medically separated from service and was not fit for further 
military service. 

As indicated by a review of the evidence, there is no medical 
evidence which demonstrates aggravation of a preexisting low 
back disability in service; that is, there is no medical 
evidence of record to demonstrate that the veteran's 
preexisting low back disability (transitional vertebra of the 
5th lumbar vertebra and spondylolysis of the 3rd lumbar 
vertebra, also diagnosed as lumbosacral and sacral-iliac 
sprain) permanently increased in severity during service.  
While the veteran has alleged, in writing and in personal 
hearing testimony, that his preexisting low back disability 
was aggravated by an injury (a fall) in service, the weight 
of the probative medical evidence does not support this 
contention.  It is the province of health care professionals 
to enter conclusions which require medical opinions, such as 
an opinion as to the relationship between a current 
disability and service.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The medical evidence of record does include medical opinions 
that the veteran's low back disorder preexisted service and 
was not aggravated by service.  The February 1966 memorandum 
from the Base Profile Officer, a service medical doctor, 
indicated that there had been "no incident of significant 
aggravation of this preexisting problem during his tour of 
duty."  The August 1966 examination and medical board 
determination in service concluded that the veteran's low 
back disorder manifested by low back pain was etiologically 
related to a pre-service low back injury in 1962, was not 
incurred in service, and was not aggravated by service.  This 
determination was based on medical evidence of a private 
physician's pre-service diagnosis, in-service clinical 
findings, and a history by the veteran of pre-service 
symptomatology.  See 38 C.F.R. § 3.304(b)(1), (2) (history of 
pre-service existence of conditions recorded at service 
entrance will be considered together with all other evidence 
in determinations as to inception, including medical 
principles and clinical factors).  Additionally, a July 2000 
VA examination report reflects the opinion that there was 
"no evidence" of record of "any superimposed disease or 
aggravation of injury in physical training while in 
service."  

In this case, the probative evidence does not demonstrate 
that the veteran's preexisting low back disorder increased in 
severity during service; that is, the probative evidence 
demonstrates that the veteran's preexisting low back disorder 
was not aggravated by service.  While the veteran complained 
on numerous occasions during service of symptomatology 
regarding the back, the probative medical opinion evidence of 
record does not demonstrate that there was a permanent 
increase in preexisting disability of the back during 
service.  "Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered 'aggravation in service' unless the 
underlying condition, as contrasted to symptoms, is 
worsened."  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991); see also Verdon v. Brown, 8 Vet. App. 529, 537 
(citation omitted); Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. 
Cir. 1994).  In this regard, the Board notes that, although 
service medical record entries in October 19, 1965 and August 
1966 used the word "aggravated," the term is defined as 
aggravation by "normal activities" such as walking or 
standing, and does not refer to injury or disease.  It is 
clear from the context that the term means only that 
preexisting low back disability was symptomatic in service, 
and does not constitute a true medical opinion of 
aggravation.  There is no indication from the context that 
the term meant the veteran's preexisting low back disability 
had permanently increased in disability in service.  

With regard to the aspect of the diagnosis which includes 
spondylolysis of the 3rd lumbar vertebra, spondylolysis is 
defined as a "dissolution of a vertebra; a condition marked 
by platyspondylis, aplasia of the vertebral arch, and 
separation of the pars interarticularis."  Platyspondylis is 
a "congenital [present at birth] flattening of the vertebral 
bodies," and aplasia is a "lack of development of an organ 
or tissue, or of the cellular products from an organ or 
tissue."  Smith v. Derwinski, 1 Vet. App. 235, 236 (1991) 
(quoting Dorland's Illustrated Medical Dictionary 111, 1308, 
1567 (27th ed. 1988)).  To the extent the diagnosis includes 
spondylolysis of the 3rd lumbar vertebra, the congenital 
nature of the disability further demonstrates a pre-service 
etiology.  While congenital disease may be aggravated by 
injury or disease during active service, congenital defects 
may not.  See VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  In this 
case, regardless of whether the veteran's spondylolysis of 
the 3rd lumbar vertebra is a congenital defect or disease, 
there is no evidence to demonstrate that this preexisting 
condition was aggravated by service.  There is affirmative 
medical opinion evidence that the preexisting spondylolysis 
was not aggravated by injury or disease in service.  Where, 
as in this case, there is no credible evidence of antecedent 
active disease or injury during service, the conclusion must 
be that the congenital defect preexisted service.  See 
38 C.F.R. 
§ 3.303(c).  

Consistent with the medical opinion evidence of record - 
which shows that the veteran's disability of the back 
preexisted service and was not aggravated by service - is the 
evidence of record, medical and nonmedical, which shows that 
the veteran presented numerous histories regarding the low 
back in which he omitted any mention of an in-service injury 
by fall from a missile platform.  With regard to the 
veteran's claim of having incurred a low back injury in 
service, such assertion is entirely unsupported by service 
medical record evidence; the absence of service medical 
record evidence recording a history of a fall from a missile 
platform is highly probative evidence which tends to 
establish that no injury (fall) or disease of the back in 
fact occurred in service.  The service medical record 
reflects that, despite giving numerous histories of low back 
symptomatology during treatment in service, the veteran never 
reported a fall during service.  Instead, the veteran 
presented to medical professionals in service a history of 
injury in 1962, and of continuous low back pain and 
symptomatology since that pre-service injury.  Specific 
entries include the October 5, 1965 in-service treatment 
entry, which reflects that the veteran reported that he had 
trouble ever since a pulled muscle in the right thigh three 
years before.  The October 19, 1965 entry reflects that the 
veteran reported recurrent low back ache "since severe low 
back strain in 1962 (EPTS) aggravated by standing guard 
duty."  The August 1966 orthopedic consultation in service 
noted the veteran's history of low back pain or ache since 
1962 following the lifting of a box.  The medical history 
reported by the veteran at the August 1966 service separation 
examination did not include a low back injury (fall) in 
service.  

With regard to the veteran's claim of having incurred a low 
back injury in service, a claim which he first entered in 
November 1995 on his Application for Compensation, such 
assertion is entirely unsupported by more recent histories 
presented by the veteran.  The fact that the veteran 
presented medical histories without mentioning a fall or back 
injury in service is post-service evidence which likewise 
tends to show that no injury or disease of the back in fact 
occurred in service as he now claims.  The veteran first 
asserted in his Application for Compensation in November 1995 
that he experienced a back injury in service in August 1965, 
but did not at that time specifically allege that he 
experienced a fall from a missile platform in service.  

In a statement (VA Form 9) received in May 1997, the veteran 
wrote for the first time that, after basic training and while 
at his duty station, he fell from a missile platform and hurt 
his back, and went to the doctor the following day.  He wrote 
that he told the doctor how it was bothering him and of his 
pre-service injury in 1962.  The Board notes that the veteran 
did not write in his May 1997 statement that he reported to 
the doctor in service that he had fallen from a missile 
platform and hurt his back just the day before.  This 
omission is consistent with the October 1965 service medical 
record entry which did not include a report of injury due to 
a fall from a missile platform.  A September 1992 private 
outpatient treatment entry, presented for treatment purposes, 
reflects a past history of injuries of a pulled muscle in 
1962, with no mention of an in-service injury in 1965.  By 
July 1998, in a Statement in Support of Claim, the veteran 
wrote that he "started having trouble with" his back when 
he slipped and fell at an Army missile base in 1965.  
However, even at the July 2000 VA spine examination, the 
veteran gave a history of back trouble prior to service and 
some back trouble in service, with no history of a fall in 
service. 

More recently, at the May 2001 personal hearing, the veteran 
testified that he told the doctor in service that he had 
fallen the day before and hit his back.  While the veteran's 
hearing testimony was under oath, a consideration the Board 
has considered with regard to the weight to afford such 
testimony, the Board finds the testimony nevertheless not to 
be credible because it is entirely unsupported by the service 
medical record evidence and the veteran's own reported 
histories on multiple occasions in service and after service.  
The veteran's current reporting of symptomatology is also at 
odds with previous histories presented in service.  For 
example, at the May 2001 personal hearing, the veteran 
testified that, prior to service, his back was asymptomatic, 
whereas the service medical records reflect that the veteran 
gave a history of recurrent low back ache since severe low 
back strain in 1962 (October 19, 1965) and low back pain or 
ache since 1962 following the lifting of a box (August 1966). 

Additional evidence weighing against the veteran's claim 
includes the fact that in service the veteran accepted in 
writing the in-service medical board findings, which included 
that the veteran's preexisting disability was not aggravated 
by service.  The veteran signed a statement in service in 
February 1965 requesting discharge from service, which 
included the following statements: he was requesting 
discharge for physical disability; a disabling physical 
disability was considered to have existed prior to service 
entrance; and the preexisting physical disability appeared to 
be not incident to, or aggravated by, military service.  This 
signed statement by the veteran, which represents his 
agreement with the conclusion that his physical disability 
existed prior to service, and was not incurred in or 
aggravated by service 


(including that preexisting disability did not increase in 
severity during service), is considered as evidence which 
demonstrates no increase in severity of preexisting 
disability during service.  A medical opinion regarding 
aggravation necessarily is some evidence that there was no 
increase in severity of underlying disability during service.  
See 38 C.F.R. § 3.306(a) (increase in disability during 
service is required to demonstrate aggravation in service).  
This signed statement, although against the veteran's 
interest, may nevertheless be considered in this case because 
the facts are independently established by the history, 
clinical findings, and medical determinations, including 
medical board determination, in service.  See 38 C.F.R. 
§ 3.304(b)(3) (2000). 

The Board finds the absence in the service medical records of 
a history, complaints, or clinical findings consistent with 
an in-service low back injury due to a fall to be more highly 
probative than the veteran's later reports of in-service 
injury associated with a fall.  This is because the Board 
finds the veteran's report of in-service fall was initially 
made more remote in time from the treatment for low back 
symptomatology in service, notably over 30 years after 
service, is inconsistent with the veteran's own reporting on 
numerous occasions in service and after service, and the 
report of a fall has been made only pursuant to compensation 
and not for treatment.  With regard to the veteran's recent 
assertion as weighed against the service medical record 
evidence, the veteran wrote in his Applications for 
Compensation that treatment for a back condition began in 
service in August 1965, but at the May 2001 personal hearing 
he could not recall which month the in-service injury was 
alleged to have occurred, indicating it could have been 
August, September, or October.  

The Board has also considered lay statements submitted by the 
veteran from his ex-wife and a fellow service member in May 
2001.   The lay statement from the ex-wife specifically 
mentions that the veteran wrote to her during service telling 
her that he had fallen from a missile platform and injured 
his back in service.  The statement references that the 
veteran "told" her he was in the hospital for two weeks at 
one time, which appears to be a reference to pre-service 
injury in 1962 and not to 


an in-service injury.  It is unclear if this statement is 
purporting to be based on the current recollection of the 
content of letters received over 35 years before; it is 
questionable as to whether, after 35 years, the veteran's ex-
wife could specifically recall the exact location (a missile 
platform) of injury reported to her by the veteran.  The fact 
that the veteran would have written to her in service about 
back symptoms in service is consistent with the fact that the 
veteran in fact had back symptoms in service associated with 
performance of his duties.  However, it does not show 
aggravation of his preexisting low back injury in service.  
The lay statement from a fellow service member indicates that 
the veteran was injured "doing activities on the job."  The 
statement does not indicate knowledge of a pre-service low 
back injury, what the in-service activities on the job were, 
and does not indicate a fall from a missile platform occurred 
in service.  While this statement tends to show the veteran 
experienced back problems in service, a fact which is not in 
dispute, it does not show evidence of aggravation of 
preexisting injury in service.  For these reasons, the Board 
finds that the additional lay statements are of minimal 
probative value with regard to whether a fall from a missile 
platform occurred, and are of no probative value with regard 
to the question of whether the veteran's preexisting low back 
disability was aggravated by service.    

The weight of the evidence does not demonstrate the 
occurrence of a low back injury (fall from a missile 
platform) or disease in service, and does not demonstrate a 
permanent increase in clearly preexisting low back 
disability.  For these reasons, the Board must find that a 
preexisting low back disorder was not aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1111, 
1153; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304, 
3.306. 

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal.  However, as the preponderance of the 
evidence is against the veteran's claim, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102 (2000). 


ORDER

An appeal for service connection for a low back disorder is 
denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

